
	

115 S2437 IS: Opioid Response Enhancement Act
U.S. Senate
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2437
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2018
			Ms. Baldwin (for herself, Mrs. Shaheen, Ms. Smith, Ms. Heitkamp, Mr. Brown, Ms. Hassan, Mr. Manchin, Ms. Warren, Ms. Klobuchar, Ms. Stabenow, Mr. Nelson, Mr. King, Mr. Cardin, Mr. Tester, Mr. Kaine, and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To reauthorize and improve the 21st Century Cures opioid grant program.
	
	
		1.Short title
 This Act may be cited as the Opioid Response Enhancement Act.
		2.Opioid grant program reauthorization
 (a)In generalSection 1003 of the 21st Century Cures Act (42 U.S.C. 290ee–3 note) is amended— (1)in subsection (b)—
 (A)in paragraph (2)(A), by adding at the end the following:  (iii)For each of fiscal years 2019 through 2023, $2,000,000,000.; and
 (B)in paragraph (3)— (i)in subparagraph (A)—
 (I)by striking 2017 and 2018 and inserting 2019 through 2023; and (II)by inserting after paragraph (2)(A), the following: and in each of the fiscal years 2019 through 2023, there is authorized to be appropriated from the Account to the Secretary, for the grant program described in subsection (c)(3), $400,000,000,; and
 (ii)in subparagraph (B), by striking 2017 and 2018 and inserting 2019 through 2023; (2)in subsection (c)—
 (A)in paragraph (1)— (i)by inserting and Tribal entities after grants to States;
 (ii)by inserting and Tribal entities after preference to States; and (iii)by inserting or Tribal entities before the period at the end;
 (B)in paragraph (2)— (i)in the matter preceding subparagraph (A)—
 (I)by inserting , including activities supported by community-based organizations and counties, after carrying out activities; and (II)by striking to a State;
 (ii)in subparagraph (E), by inserting or Tribal entity after State each place that such term appears; and (iii)by adding at the end the following:
							
 (F)In addition to carrying out activities related to addressing the opioid epidemic, a State or Tribal entity may use grants awarded under this section for carrying out public-health activities related to addressing other substance abuse, as determined appropriate and as determined to be a substantial or similar public health threat as the opioid epidemic by the State or Tribal entity.; and
 (C)by adding at the end the following:  (3)Targeted response enhancement grants (A)In generalSubject to the availability of appropriations, the Secretary shall use 50 percent of the amount transferred under subsection (b)(2)(A)(iii) in each fiscal year to award supplemental funding grants to at least 10 States and Tribal entities, to expand and enhance grant activities required under this subsection. In awarding such grants, the Secretary shall give preference to areas of greatest need, including as indicated by higher mortality rates associated with opioid overdoses.
 (B)Use of fundsGrants awarded to a State or Tribal entity under this paragraph shall be used for carrying out activities to supplement activities otherwise carried out under this subsection to expand and enhance prevention, treatment, and recovery support efforts in States and Tribal entities hardest hit by the opioid epidemic, which may include public health-related activities such as the following:
 (i)Expansion of evidence-based strategies for the provision of prevention, treatment, and recovery support services for individuals with opioid use disorders.
 (ii)Expansion and enhancement of integrated systems of care, including the co-location of services to address the primary and behavioral healthcare needs of individuals with opioid use disorders.
 (iii)Expansion of efforts to distribute overdose reversal drugs and educate first responders and other relevant community members on the use of such drugs to prevent overdose-related deaths.
 (iv)Expansion of any activity authorized under the State or Tribal entity grant under paragraph (1) to address the State's or Tribal entity's specific needs related to combatting the opioid crisis.
 (4)Set asideOf the amount made available for each fiscal year to award grants under paragraph (1), not less than 10 percent of such amount in each such fiscal year shall be provided to Tribal entities.;
 (3)by redesignating subsections (d) through (f) as subsections (e) through (g), respectively; (4)by inserting after subsection (c), the following:
					
 (d)Technical assistanceThe Secretary shall provide State agencies and Tribal entities, as applicable through the Tribal Training and Technical Assistance Center, with technical assistance concerning—
 (1)application and submission procedures and award management activities; (2)enhancing outreach and direct support to rural and underserved communities and providers in addressing the opioid crisis; and
 (3)strengthening data collection data sharing activities to help improve surveillance.;  (5)in subsection (e) (as so redesignated), by inserting shall prioritize providing such funds directly to local communities and counties to address the opioid crisis in areas of unmet need and after subsection (c); and
 (6)by adding at the end the following:  (h)Tribal entityIn this section, the term Tribal entity means an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), a tribal organization (as defined in such section), or a consortium of such a tribe and organization..
 (b)Additional amounts for fiscal year 2018In addition to amounts otherwise made available for grants under section 1003(c) of the 21st Century Cures Act (42 U.S.C. 290ee–3 note) for fiscal year 2018, there are appropriated $1,500,000,000 for such grants in such fiscal year, of which, $500,000,000 shall be used for grants under section 1003(c)(3) of such Act.
